DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application.

Claim Objections
Claim 15 is objected to because of the following informalities:
With Regards to Claim 15:  Instant claim 15 recites --preform of claim 1;-- on line 2, which appears to be a typographical error; recommend correcting this to read as "preform of claim 1; and".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 12:  Claim 12 recites the limitation "the thermoplastic thread" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 16:  Claim 16 recites "the fiber bundle comprises carbon fibers, glass fibers, aramid fibers, or a combination thereof" on lines 1 to 2.  Instant claim 1, from which claim 16 depends, recites "a fiber bundle comprising one or more types of reinforcing fibers" on line 3.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that the fiber bundle comprises "carbon fibers, glass fibers, aramid fibers, or a combination thereof" that are different from the "one or more types of reinforcing fibers recited in claim 1; or (2) that claim 16 is attempting to further limit the "one or more types of reinforcing fibers" to comprise "carbon fibers, glass fibers, aramid fibers, or a combination thereof".  For the purpose of examination, it is the decision of the examiner to treat the claim under the latter interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soni (WO 2015/157175 A1).
Regarding Claim 1:  Soni teaches a comingled yarn is formed in a pattern and attached to a carrier material to form a preform, the preform capable of being further processed by molding, and the that a part of the comingled yarn can be tightly stitched to the carrier using one or more fixing/attaching threads ([0019], [0036]-[0039] of Soni).  Soni also teaches that filaments can be dispersed in bundles throughout the commingled yarn ([0022] of Soni).  It is also taught by Soni that the preform pattern can be select such that the reinforcing filaments, of the commingled yarn, can be substantially aligned in one or more directions ([0023], [0040], and [0054] of Soni).
Regarding Claim 2:  Soni teaches that the one or more types of reinforcing fibers comprise carbon fiber, glass fiber, and aramid fiber ([0026] of Soni).
Regarding Claim 3:  Soni teaches that the fiber bundle further comprises matrix fibers of thermoplastic material ([0022] of Soni).
Regarding Claim 4:  Soni teaches that the fiber bundle includes a subset of yarn fibers, a subset of roving fibers, or a combination thereof ([0024]-[0026] of Soni).
Regarding Claim 5:  Soni teaches that the fiber preform is formed of a single continuous fiber bundle ([0023] and [0062] of Soni).
Regarding Claim 7:  Soni teaches that the fiber preform is tunable based on controlling parameters of the fiber bundle, the thread, the plurality of stitches, or a combination thereof ([0034], [0035], [0043], [0046], and [0054] of Soni).
Regarding Claim 10:  Soni teaches that the tread is a non-melting fiber of polyaramide, carbon, glass, or a combination thereof or is a thermoplastic thread ([0026] and [0047] of Soni).
Regarding Claim 11:  Soni teaches that the fiber preform further comprises secondary tack points throughout the fiber bundle to attach the fiber bundle itself ([0039] of Soni).
Regarding Claim 12:  Soni teaches that the thread is a thermoplastic thread that is melted to retain the fiber preform in a non-planar three-dimensional shape ([0047] of Soni).
Regarding Claim 13:  Soni teaches that the fiber preform is impregnated with a thermoset resin to form a vehicle component ([0046], [0056], [0057], and [0059] of Soni).
Regarding Claim 14:  Soni teaches that at least one of insulated electrical wiring stitched into the fiber preform ([0024]-[0026] of Soni).  (In the instant case, since the reinforcing fibers can comprise carbon fiber (a well-known electrical conductive material) in addition to others, and that said reinforcing fibers are surrounded by the thermoplastic fibers and other reinforcing fibers (which are considered herein to provide some amount of insulation) the claimed "insulated electrical wiring" is met.)
Regarding Claim 15:  Soni teaches a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform ()

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (WO 2015/157175 A1) as applied to claim 1 above, and further in view of Gessler et al. (US 2004/0074589 A1).
Soni is relied upon as stated above.
Regarding Claim 6:  Soni discloses the claimed fiber preform, but fails to disclose that --the fiber preform is formed of at least two separate fiber bundles--.
Gessler discloses a multilayer tailored fiber placement (TFP) preform (title) comprising reinforcing fiber placed on a substrate and held by sewn fixing threads (figure 1 and [0027] of Gessler).  Gessler also discloses that additional reinforcing fiber layers can be sewn using the fixing thread onto the already formed first layer (figure 2 and [0028]-[0030] of Gessler).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the multilayer preform of Gessler with the fiber preform disclosed by Soni in order to have --the fiber preform be formed of at least two separate fiber bundles--.  One of ordinary skill in the art would have been motivated to have combined the multilayer preform of Gessler with the fiber preform disclosed by Soni, from the stand-point of producing multi-layer preforms of any thickness without interference by fixing threads or intermediate layers in a simple manner ([0006] of Gessler).
Regarding Claim 8:  Soni in view of Gessler discloses that the fiber preform further comprises a plurality of subsequent layers formed of the fiber bundle and successively stacked from the first preform layer, each subsequent preform layer arranged on a preceding preform layer and attached to the preceding preform layer by additional stitches of the thread (figures 1, 2, [0002]-[0003], and [0028]-[0030] of Gessler).
Regarding Claim 9:  Soni in view of Gessler discloses that an orientation of each subsequent preform layer is offset from that of the preceding preform layer by an angular displacement relative to the principle orientation of the first layer ([0028]-[0030] of Gessler).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (WO 2015/157175 A1) as applied to claim 1 above, and further in view of Angell (US 4,692,291 A).
Soni is relied upon as stated above.
Regarding Claim 15:  Soni discloses the claimed fiber preform, but fails to disclose --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.
Angell discloses a fiber reinforced thermoset article having a "Class A" surface; wherein said article with is formed by curing a positioned interlocked mass of reinforcing fibers, a thermoset resin that has undergone gelation disposed on at least one surface of the mass of reinforcing fibers, and an outer layer of an additional thermosettable organic material disposed over the thermoset resin that has undergone gelation within a mold ([Col. 6: li. 39 to Col. 7: li. 53], [Col. 8: li. 32-37], and [Col. 16: li. 28 to Col. 17: li. 13] of Angell).  (In the instant case, the mass of fibers are considered equivalent to the "fiber preform" and the thermoset resin that has undergone gelation is considered equivalent to the "at least one sheet of preformed thermoset resin.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite structure of Angell with the fiber preform of Soni in order to have --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.  One of ordinary skill in the art would have been motivated to have combined the composite structure of Angell with the fiber preform of Soni, from the stand-point of forming a composite molded part having a Class A surface ([Col. 6: li. 23-25] and [Col. 17: li. 64-66] of Angell).
Regarding Claim 16:  Soni in view of Angell discloses that the one or more types of reinforcing fibers comprise carbon fiber, glass fiber, and aramid fiber ([0026] of Soni).
Regarding Claim 17:  Soni in view of Angell discloses that the fiber bundle further comprises matrix fibers of thermoplastic material ([0022] of Soni).
Regarding Claim 18:  Soni in view of Angell discloses that the fiber preform includes electrical wiring ([0024]-[0026] of Soni).  (In the instant case, since the reinforcing fibers can comprise carbon fiber (a well-known electrical conductive material) in addition to others the claimed limitation is met.)
Regarding Claim 20:  Soni in view of Angell discloses the at least one sheet of preformed thermoset resin includes a protective layer ("the additional thermosettable resin") on an outside surface of the sheet of preformed thermoset resin that when co-molded with the fiber preform and thermoset resin provides a treatable surface finish for the composite material ([Col. 16: li. 47 to Col. 17: li. 13] of Angell).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (WO 2015/157175 A1) as applied to claim 1 above, and further in view of Schmidt et al. (US 2013/0230716 A1).
Soni is relied upon as stated above.
Regarding Claim 15:  Soni discloses the claimed fiber preform, but fails to disclose --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.
Schmidt discloses a polyurethane (a well-known thermosettable polymer) prepreg that be affixed to composites (composite materials, such as a fiber preform) or other separately produced prepregs ([0021]-[0024], [0032], and [0109] of Schmidt).  Schmidt further discloses that the polyurethane prepreg affixes to other structures via the polyurethane matrix ([0108]-[0109] of Schmidt).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the prepreg of Schmidt with the fiber preform of Soni in order to have --a composite material comprising: the fiber preform; at least one sheet of preformed thermoset resin layered on a first side of the fiber preform; wherein the sheet of preformed thermoset resin becomes less viscus when heated such that the thermoset resin impregnates at least a portion of the fiber preform--.  One of ordinary skill in the art would have been motivated to have combined the prepreg of Schmidt with the fiber preform of Soni, from the stand-point of forming a composite molded part having a finished surface ([0018] of Schmidt).
Regarding Claim 16:  Soni in view of Schmidt discloses that the one or more types of reinforcing fibers comprise carbon fiber, glass fiber, and aramid fiber ([0026] of Soni).
Regarding Claim 17:  Soni in view of Schmidt discloses that the fiber bundle further comprises matrix fibers of thermoplastic material ([0022] of Soni).
Regarding Claim 18:  Soni in view of Schmidt discloses that the fiber preform includes electrical wiring ([0024]-[0026] of Soni).  (In the instant case, since the reinforcing fibers can comprise carbon fiber (a well-known electrical conductive material) in addition to others the claimed limitation is met.)
Regarding Claim 19:  Soni in view of Schmidt discloses that the at least one sheet of preformed thermoset resin is a sheet molding compound ([0021]-[0023] and [0031] of Schmidt).
Regarding Claim 20:  Soni in view of Schmidt discloses the at least one sheet of preformed thermoset resin includes a protective layer on an outside surface of the sheet of preformed thermoset resin that when co-molded with the fiber preform and thermoset resin provides a treatable surface finish for the composite material ([0018]-[0019] of Schmidt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781